United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
COATESVILLE VETERANS
ADMINISTRATION MEDICAL CENTER,
Coatesville, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1664
Issued: June 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2012 appellant, through her attorney, filed a timely appeal of a May 10,
2012 Office of Workers’ Compensation Programs (OWCP) merit decision denying her claimed
recurrence of disability in 2008. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on May 19, 2008 due
to an accepted employment injury.
On appeal, counsel argued that OWCP had not met its burden of proof to reduce
appellant’s compensation based on her actual earnings as a clerk as Dr. Karl Rosenfeld, the
1

5 U.S.C. § 8101 et seq.

impartial medical specialist and a Board-certified orthopedic surgeon, did not provide the
necessary reports establishing that appellant could use her left hand to perform the duties as
required. He also argued that Dr. Rosenfeld did not address the issue of her recurrence of
disability.
FACTUAL HISTORY
This case has previously been before the Board on appeal. Appellant, a 29-year-old
nursing assistant, filed a traumatic injury claim on March 4, 1996 alleging that she sustained an
injury to her left wrist while moving a patient. OWCP accepted her claim for left wrist sprain
and fracture of the navicular cystic of the second metacarpal. Appellant returned to full-time
work as a receptionist on June 18, 2001 and filed a notice of recurrence of disability on
August 10, 2001. The Board affirmed OWCP’s May 23, 2003 denial of this claim on
January 12, 2004.2
On December 7, 2004 OWCP accepted appellant’s claim for the additional conditions of
ulnar nerve lesion and neuropathy on the right and median neuropathy of the right forearm and
wrist. It entered her on the periodic rolls on April 30, 1997. Appellant returned to work as a file
clerk in the pharmacy department, which she alleged involved typing and repetitive motion. The
duties included receiving telephone calls and mail, referring messages appropriately, placing
work orders, mailing correspondence and processing refills as well as other unspecified duties.
A pharmacy clerk is considered a sedentary position with some walking, lightweight carrying,
bending and crouching. The employing establishment stated that appellant was instructed not to
use the computer until voice activated software was purchased and that she took messages while
another employee entered the messages into the computer system.
OWCP referred appellant for an impartial medical examination with Dr. Rosenfeld to
determine the nature and extent of her injury-related condition and disability.3 In a report dated
April 1, 2008, Dr. Rosenfeld reviewed her factual and medical history and performed a physical
examination. He found no spasm in appellant’s neck and interscapular area and no atrophy in
her upper extremities. Dr. Rosenfeld found observable deficit in her left arm and history of
plexopathy and brachial plexus problems with her left upper extremity related to her initial
injury. However, he found nothing wrong with appellant’s right arm and opined, “[S]he could
do everything required of her right arm that a person could do with her right arm. The left arm
would be used only for minimal assistance.” Dr. Rosenfeld stated that appellant could perform
the clothing room position which did not entail pushing, pulling or lifting. He found that she
should not lift over 20 pounds and should not perform repetitive movements of the left wrist and
elbow. Dr. Rosenfeld also provided a work capacity evaluation and indicated that appellant
work eight hours a day with restrictions. He found that she should not reach above the shoulder
on the left and indicated that she should not push, pull or lift more than 10 pounds, 5 on the left.
2

Docket No. 03-2023 (issued January 12, 2004).

3

The Board determined that there was an existing conflict requiring an impartial medical examination. Docket
No. 09-1356 (issued April 5, 2010). The statement of accepted facts that Dr. Rosenfeld reviewed was dated
February 20, 2008 and included the accepted employment injuries. This document indicated that appellant stopped
work in August 2001 and retired on August 10, 2003.

2

By decision dated June 9, 2008, OWCP determined that the position of pharmacy clerk
fairly and reasonably represented her wage-earning capacity and found that she worked in this
position since January 22, 2008. By decision dated February 17, 2009, the hearing representative
affirmed Office’s June 12, 2008 loss of wage-earning capacity determination.
The Board reviewed these decisions on April 5, 20104 and found that OWCP failed to
meet its burden of proof to reduce appellant’s compensation benefits. The Board found that
Dr. Rosenfeld did not review the position of pharmacy clerk. The Board further found that the
record did not establish that appellant actually performed the duties of this position at any time
after her return to work. The Board noted that the employing establishment provided her with
temporary assistance for data entry and never actually provided her with the voice activated
software so that she could perform the position without assistance. Finally, appellant’s attending
physician, Dr. Scott Fried, an osteopath, opined that appellant could not perform the duties of
this position beginning February 21, 2008 less than 60 days after she returned to work. He
recommended that she began working four hours a day at that time. Dr. Fried noted increased
pain in the right ulnar elbow with numbness and tingling as well as swelling. He reported
appellant’s allegation that she used the computer both keying and mousing. The Board reversed
OWCP’s February 17, 2009 decision. The facts and circumstances of the case as set out in the
Board’s prior decisions are adopted herein by reference.
Appellant continued to work full time as a pharmacy clerk. Dr. Fried recommended parttime work on March 20, 2008. In a report dated May 15, 2008, he stated that appellant had not
received voice activated software and did not work due to increased swelling and pain in her
hands. Dr. Fried noted that she was working in the pharmacy and receiving 75 calls a day with a
headset, but still needed to repetitively pick up the receiver. He recommended voice activated
software and a receiver controller.
In a note dated June 11, 2008, Dr. Leonard B. Kamen, an osteopath, noted that appellant
was working four hours a day due to persistent swelling in her wrists. Appellant underwent an
electroneuromygraphic evaluation on July 8, 2008 which demonstrated right upper brachial
plexus nerve compromise, bilateral moderate ulnar nerve compromises, which had worsened
since her February 20, 2007 testing, right median nerve motor compromise and unilaterally
absent “left MABC sensory response.”
In a note dated June 19, 2008, Dr. Fried stated that appellant reduced her work hours on
May 19, 2008. He stated that she received a headset and receiver controller. Dr. Fried noted that
appellant had right ulnar pain and left wrist pain. He found reactivity symptoms as well as
swelling in the right hand, color and temperature changes. Dr. Fried diagnosed overuse
syndrome of the right upper extremity progressive with de Quervain’s syndrome of the right
wrist. He again recommended voice activated software.
Dr. Fried examined appellant on July 17, 2008 and stated that she had right wrist
symptoms, recommended voice activated software and functional capacity testing. He indicated
that she could work four hours a day with restrictions. In a report dated September 24, 2008,
Dr. Fried stated that appellant’s work activities exacerbated her injuries. He stated that her
4

Docket No. 09-1356 (issued April 5, 2010).

3

symptoms were worsened with lifting, pushing and pulling, regular gripping and grasping as well
as repetitive activity. Dr. Fried diagnosed sympathetically mediated pain syndrome, on the right;
ulnar, radial and median neuropathies, as well as de Quervain’s tenosynovitis and on the left;
median, ulnar and radial neuropathies. He stated that appellant was worsening every day she
worked and needed voice activation software.
On May 20, 2009 appellant filed a recurrence of disability claim alleging that on
February 21, 2008 she sustained a recurrence of disability due to her March 4, 1994 employment
injury. Dr. Rosenfeld examined her on July 21, 2009. He stated that appellant’s disabling
conditions were her plexopathy and brachial plexus problem of her left upper extremity.
Dr. Rosenfeld also noted symptoms consistent with de Quervain’s syndrome of the right wrist.
He completed a work capacity evaluation and indicated that appellant could work eight hours a
day with restrictions including two hours reaching, two hours reaching above the shoulder,
repetitive movements of the wrists and elbows for two hours a day with weight restrictions of
two pounds as well as pushing and pulling for two hours each with weight restrictions of five
pounds. Dr. Rosenfeld indicated that she could lift up to 10 pounds for two hours a day.
By decision dated July 30, 2009, OWCP denied the recurrence claim on the basis that the
June 12, 2008 wage-earning capacity determination was in effect. The Branch of Hearings and
Review vacated this decision on April 19, 2010 finding that OWCP should request a
supplemental report from Dr. Rosenfeld regarding appellant’s restrictions in February 2008.
Following the Board’s April 5, 2010 decision reversing the loss of wage-earning
determination,5 OWCP referred appellant to Dr. Rosenfeld for a supplemental report.
Dr. Rosenfeld responded on June 1, 2010 and noted that she stopped work on August 6, 2009.
He performed a physical examination and opined that appellant could currently work eight hours
a day with greater restrictions. Dr. Rosenfeld stated that she could not reach or reach above the
shoulder. He indicated that appellant could perform repetitive movements for two hours a day
with weight restrictions of two pounds. Dr. Rosenfeld stated that she could push and pull for one
hour each with a weight restriction of five pounds. He indicated that appellant should not lift on
the work capacity evaluation, but indicated that she could carry five pounds.
By decision dated June 21, 2010, OWCP reaffirmed the June 12, 2008 and February 17,
2009 decisions finding that Dr. Rosenfeld’s report supported appellant’s ability to perform the
position of pharmacy clerk and did not establish a change in recurrence of disability. Counsel
requested an oral hearing.
OWCP reissued the recurrence decision on July 20, 2010. Counsel requested an oral
hearing on July 22, 2010.
The Branch of Hearings and Review issued a decision on September 15, 2010 finding
that the recurrence decision required additional development including an updated statement of
accepted facts and a request that Dr. Rosenfeld address whether there was a worsening of
appellant’s compensation which prevented her from performing full-time duties as a clerk in
February 2008.
5

Id.

4

The Branch of Hearings and Review also reviewed OWCP’s June 21, 2010 decision and
reversed this decision. The hearing representative noted that based on the Board’s previous
reversal of the loss of wage-earning capacity determination, if OWCP wished to reduce
appellant’s compensation based on her loss of wage-earning capacity, an entirely new loss of
wage-earning capacity determination must be made and issued.
OWCP requested a supplemental report from Dr. Rosenfeld and provided an amended
statement of accepted facts. Dr. Rosenfeld completed a report on February 4, 2011 and reviewed
the new information. He stated that appellant had a 5-pound weight restriction rather than the 10
pounds required by a sedentary position. Dr. Rosenfeld stated, “If a subsequent report is
received stating that her work would require her lifting not more than five pounds, which her
duties would suggest, then I would okay this woman despite her admonition that she cannot
handle her duties as being able to perform them.”
OWCP requested a supplemental report on February 16, 2011 as Dr. Rosenfeld did not
respond to requests for information regarding the worsening of appellant’s condition in
February 21, 2008. Dr. Rosenfeld responded on February 18, 2011 and stated that his
restrictions were based on her subjective complaints.
By decision dated February 24, 2011, OWCP denied appellant’s claim for a recurrence
on May 19, 2008 relying on Dr. Rosenfeld’s reports. Counsel requested an oral hearing on
March 2, 2011. The Branch of Hearings and Review remanded the case on June 13, 2011
finding that Dr. Rosenfeld did not address the issues of whether appellant sustained a recurrence
of disability. The hearing representative directed OWCP to prepare a statement of accepted facts
including appellant’s description of the duties performed and the physical requirements. She
requested a supplemental report from Dr. Rosenfeld addressing Dr. Fried’s reports in 2008 and
providing rationale in support of his conclusions.
OWCP requested a supplemental report from Dr. Rosenfeld on August 1, 2011 and
provided him with an addendum to the statement of accepted facts. Dr. Rosenfeld responded on
September 20, 2011 and stated that when he examined appellant on April 1, 2008 she had
observable deficit of her left upper extremity and should use her left arm for minimal assistance
only. He found nothing wrong with her right upper extremity concluding that she could do
anything required of her with her right arm. Dr. Rosenfeld stated, “In conclusion, accepting the
job duties of full-time clerk in the pharmacy department as answering [tele]phones, scanning in
refill request slips and packing mail, I believe that [appellant] could do most of this with her right
arm and use her left arm only for minimal assistance.”
In a decision dated October 6, 2011, OWCP denied appellant’s claim for recurrence of
disability on May 19, 2008. Counsel requested an oral hearing.
Counsel appeared at the oral hearing on February 28, 2012 and argued that as the Board
found that OWCP had not established that the clerk position fairly and reasonably represented
appellant’s wage-earning capacity, then a recurrence “should be approved automatically.”
By decision dated May 10, 2012, the hearing representative affirmed OWCP’s October 6,
2011 decision finding that appellant had not submitted the necessary medical opinion evidence to

5

establish a causal relationship between her alleged recurrence of disability on May 19, 2008 and
her accepted work injuries. He stated that Dr. Rosenfeld’s most recent report was based on a
proper history of injury and job description and opined that she was capable of performing the
duties of a clerk full time and that her claimed recurrence was not due to her work injuries.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.6 When an
employee, who is disabled from the job he or she held when injured on account of employmentrelated residuals, returns to a light-duty position or the medical evidence of record establish that
he or she can perform the light-duty position, the employee has the burden to establish by the
weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he or she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.7
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well-rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS
Appellant filed a notice of recurrence of disability alleging that she sustained a recurrence
on February 21, 2008 due to her March 4, 1994 employment injury. She continued to work eight
hours a day in her position of pharmacy clerk until May 19, 2008. As appellant did not stop or
reduce her work until May 18, 2008, she did not sustain a compensable recurrence of disability
until that date.
Appellant’s attending physician, Dr. Fried opined that appellant could not perform the
duties of her pharmacy clerk position for eight hours a day, beginning on February 21, 2008. At
that time he noted that she was using the computer and had not been provided with voice
activated software and promised by the employing establishment. Dr. Fried attributed
appellant’s disability to her accepted right ulnar condition.

6

20 C.F.R. § 10.5(x).

7

Terry R. Hedman, 38 ECAB 222 (1986).

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

Dr. Rosenfeld examined appellant on April 1, 2008 to resolve a conflict of medical
evidence regarding the nature and extent of appellant’s injury-related conditions and disability.
He found that she had nothing wrong with her right arm and opined that she could do everything
with her right arm with no limitations. Dr. Rosenfeld noted that appellant had left hand
restrictions.
As Dr. Rosenfeld was selected to resolve a conflict of medical opinion regarding the
nature and extent of appellant’s injury-related condition, his report establishes that at the time of
his April 1, 2008 examination she did not have a right upper extremity condition causally related
to her accepted employment injuries and had not established a recurrence of disability.
Dr. Rosenfeld based his report on a proper history of injury including the accepted conditions.
He provided medical reasoning noting that appellant had no atrophy of the upper extremities and
only subjective findings in the right upper extremity. As this report is based on a proper factual
background, contains physical findings and medical reasoning, the report represents the special
weight of the medical evidence. Appellant has not met her burden of proof in establishing a
recurrence of disability due to her accepted employment injuries.
The Board finds that the contemporaneous medical evidence does not support a
recurrence of disability on or after February 18, 2008.
On appeal, counsel argued that OWCP had not properly reduced appellant’s
compensation benefits based on her earned wages. As the hearing representative stated on
September 15, 2010, the loss of wage-earning capacity determination was reversed by the Board
on April 5, 2010 and OWCP has not issued a new loss of wage-earning capacity determination.
Therefore, there is no loss of wage-earning capacity decision in effect in this case. The Board
has addressed the remainder of counsel’s arguments noting that appellant has not submitted the
necessary medical evidence to establish a spontaneous change in the nature and extent of her
injury-related condition and that her claim for injury and disability should be developed as a new
occupational disease claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing a
recurrence of disability on or after May 18, 2008. The Board further finds that appellant has
submitted evidence of a new occupational disease claim which has not been properly developed
by OWCP.

7

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed and the case remanded for further development
consistent with this decision of the Board.
Issued: June 24, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

